 LOCAL 1408, 1408-A AND 15976,45There is no dispute that the Unions are acting jointly in this°matter.However, the record shows that Culinary Workers Union, Local 470,one of the Unions so acting, has not complied with, the filing require-ments of Section 9 (f), (g), and (h) of the Act, and does not intendto so comply.Accordingly, for the reasons stated by the Board ma-jority inDarling and Company,116 NLRB ,374, which holds that anoncomplying union shall not be the, beneficiary of any Board certifi-ccation, the Employer's petition mustybe dismissed.[The Board dismissed the petition.]MEMBER RODGERs, dissenting :For the reasons stated in my'dissenting opinion in theDartingcase,116 NLRB 374, I would not dismiss the instant petition merely be-cause a noncomplying union is here involved.Moreover, as the record.shows that the Unions demanded recognition and are striking for-recognition, and that, therefore a question concerning representation'exists, I would direct an immediate election to resolve the question.local 1408,1408-A and-1597,International Longshoremen's Asso-ciation,Independent,and Dave Kennedy,their agent (Kauf-mann1Shipping-Company)andLimous Turner.Case No. 12-£CB 13. December 3,1957DECISION AND ORDEROn June 28, 1957, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the Inter-mediate Report, a copy of which is attached hereto.Thereafter, theRespondents filed their Exceptions to the Intermediate Report andBrief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with the case to a three-member panel [Chairman Leedom and Members Murdock andRodgers].The Board has reviewed the rulings of the Trial Examiner made,at the hearing and funds that no prejudicial error was committed?1We correct the spelling of this name wherever it appears in the Intermediate Reportand Appendixthereto.2 At the hearing Respondents contended that the complaint should be dismissed because,theGeneral Counsel had not sustained his burden of proving all allegations of the com-plaint, particularly the allegation that the discrimination against Turner was for thereason`thathe "was not a member of any --Respondent Locals in good standing, and for119 NLRB No. 88. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDThe rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.The Trial Examiner found that the Respondents caused KaufmannShipping Company to discriminate against Limous Turner in viola-tion of Section 8 (b) (2) and 8 (b) (1) (A) of the Act. In their excep-tions and brief, Respondents urge that the evidence establishes thatTurner was never actually hired on January 10 inasmuch as no em-ployment was available, Reddick having already hired a full crewbefore Kennedy spoke to Reddick about first hiring men with cards;,and Turner did not apply for work on January 11. They argue thatany discrimination against Turner is not attributable to the Respond-ents.We disagree.Reddick, the header, a company employee incharge of hiring and firing testified credibly that on January 10 hewas told by Kennedy "to work the men with cards as long as theyare available" and that "Limous doesn't have none" following whichhe "replaced" Turner with a card man; and that when Turner cameto Reddick for work the following day Reddick said "If he had acard, I would have hired him right on." Thus, it is clear that theRespondents urged and Employer acceded to an arrangement wherebypreference in hiring would be given to men having union cards. Itiswell settled that such an arrangement is violative of the Act.'AsTurner was denied employment as a result of the arrangement, wefind, in agreement with the Trial Examiner, that Respondents causedKaufmann Shipping Company to discriminate against Turner inviolation of Section 8 (a) (3) of the Act and thereby violated Section8 (b) (2) and 8 (b) (1) (A) of the Act. Accordingly we find Re-spondents' exceptions without merit and overrule them.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :I.The Respondents, Local 1408, 1408-A and 1597, InternationalLongshoremen's Association, Independent, their officers, representa-tives, agents, successors, and assigns, and Respondent Dave Kennedy,shall :reasons other than his failure to tender dues and initiation fees uniformly required byRespondent Locals."The Trial Examiner refused to dismiss the complaint.Like theTrial Examiner, we find that the General Counsel sufficiently set forth violations of theAct in his complaint,even though the complaint also contained surplus allegations, andthat the General Counsel sustained his burden of proof without evidence concerning saidallegations.See :Construction and General Laborers Union,Local 320,96 NLRB 118, 119.Accordingly,we sustain the Trial Examiner's refusal to dismiss the complaint.3 See :The Great Atlantic and Pacific Tea Company,117 NLRB 1542. LOCAL1408,1408-A AND 1597647a.Jointly and severallycease anddesist from :(1) In any manner causing, or attempting to cause, Kaufmann Ship-ping Company to discharge employees,or refuseto hire prospectiveemployees, because they are not members of Respondent Unions, orhave not obtained clearance, approval, or cards, through or fromRespondent Unions and Dave Kennedy theirbusinessagent,or eitherof them, or to discriminate against such employees, or prospective em-ployees, in any other manner in regard to theirhire or tenure ofemployment, or any term or condition of employment, except to theextent permitted by Section 8 (a) (3) of the Act.(2) In any other manner restraining or coercing employees, orprospective employees, of Kaufmann Shipping Company in the exer-cise of the rights guaranteed by Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Notify Kaufmann Shipping Company, in writing, that theyhave no objection to the hiring and employment of Limous Turner,or any other person, without prior or subsequent clearance, approval,or card, from them or either of them, and mail a copy of such notifica-tion to Limous Turner.(2)Post at Respondent Unions' business office and meeting hallsin Jacksonville, Florida, and all other places where notices to membersof any of Respondent Unions are customarily posted, copies of thenotice aattached to the Intermediate Report marked "Appendix."Copies of said notice, to be furnished by the Regional Director forthe Twelfth Region, shall, after being duly signed by the representa-tive of the Respondent Unions, and by Respondent Kennedy, beposted by them immediately upon receipt thereof and maintained bythem for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to the members are customarilyposted.Reasonable steps shall be taken by said Respondentsto insurethat said notices are not altered, defaced, or covered by any othermaterial.(3)Mail to the Regional Director for the Twelfth Region signedcopies of the notice attached to the Intermediate Report as Appendixfor posting, if Kaufmann Shipping Company is willing, at all of itsprojects, within the territorial jurisdiction of the Respondent Unions,* This notice is amended by substituting for the words,"The Recommendations of aTrial Examiner" the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 648DECISIONSOF NATIONALLABOR RELATIONS BOARDin places where notices -to employees and prospective employees arecustomarily posted.(4)Notify the Regional Director for the Twelfth Region in writ-ing, within ten (10) days from the receipt of this Order, what stepsthey have taken to comply herewith.II.Respondent Local 1408,1408-A and 1597, Longshoremen's Asso-ciation, Independent, shall jointly and severally make whole LimousTurner in the manner set forth in the section of the IntermediateReport entitled "The Remedy," for any loss of pay he may havesuffered as the result of the discrimination against him.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and an amended charge filed by Limous Turner,theGeneralCounsel for the National Labor Relations Board,by the Regional Director for theTwelfth Region,on May 13, 1957, issued a complaint against the above-namedRespondents alleging that they had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (b) (1) (A) and8 (b) (2) and Section 2 (6) and(7) of the National Labor Relations Act, 61 Stat.136, herein called theAct.Insubstance,the complaint alleged that on or aboutJanuary 10-11,1957, and thereafter,all the Respondents caused Kaufman ShippingCompany to discriminatorily dischargeTurner and refuse him further,employmentfor the reason that he was not a member in good standing of any of the RespondentLocals, and for reasons other than his failure to tender dues and initiation feesuniformly required by the Respondent Locals.Copies of the charge and amendedcharge, complaint,and notice of hearing,were duly served upon the parties.TheRespondents filed a joint answer in which they denied having committed the allegedunfair labor practices.Pursuant to notice,a hearing was held in Jacksonville,Florida, on June 4, 1957,before the duly designated Trial Examiner.The General Counsel and Respondentswere represented by counsel,and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence pertinent to theissues.The General Counsel and Respondents presented brief oral argument andthe General Counsel has filed a brief which has been duly considered.Upon the entire record in the case,and from my observation of the demeanorof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJ.A. Kaufman,Sr., and J.A. Kaufman,Jr., copartners,are, and at all timesmaterial herein have been,a partnership doing business under the trade name andstyle of Kaufman Shipping Company, hereafter called the Company,maintainingtheir principal office and place of business at Jacksonville,Florida.At all timesmaterial herein, the Company has been engaged in the transportation of goods asstevedoring and shipping agents at said place of business.In the course and con-duct of its business operations at Jacksonville,Florida, the Company,during the12-month period preceding the filing of the complaint herein,performed servicesvalued in excess of $100,000 for customers engaged in the transportation of goodsand materials by water from the United States and foreign ports into Jacksonville.The Company is, and at all times material herein has been,engaged in commerceand operations affecting commence within the meaning of Section 2 (6) and (7)of the Act.If.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent Locals 1408,1408-A and 1597,International Longshoremen'sAssociation,Independent,are, and at all times material herein have been, labororganizations within the meaning of Section 2 (5) of the Act.Respondent DaveKennedy is their business agent. LOCAL1408,1408-A AND 1597649-III.THE UNFAIR LABOR PRACTICESWhen the Company is in need of stevedores for the following day, it calls "theunion hall and tells them how many gangs"are to be employed,and at what hour.In order to fill such a request,the unions maintain an undisclosed number ofblackboards in various parts of Jacksonville,on which its business agent posts thenames of the"headers" whose crews are to be engaged.The headers so designatedare in charge of,and have authority to hire, the members of their gang.Gangmembers watch these boards and, when the name of their header appears thereon,report at that location.After the gang is hired by the header,itsmembers andthe header travel to the docks either by privately owned conveyance or in a company-owned truck.On the morning of January 10, 1957,Header George Reddick, employed by theCompany, and whose name appeared on the board in the vicinity of Florida Avenueand Fifth Street in Jacksonville,selected a crew to unload a cargo of coffee from aship then located in the Jacksonville harbor.Among the men who appeared atthe Florida Avenue location that morning was Turner, the Charging Party herein.Turner, who had worked as a member of Reddick's gang since1949, was selectedby Reddick on themorning inquestion and the two men traveled to the docksin Turner's truck.When the two men arrived at the dock, they met Dave Kennedy, business agentfor the Respondent Unions, who told Reddick"to hire the men with cards as longas they is (sic)available" and added that Turner did not have such a card.There-upon Reddick denied employment to Turner and replaced him with "a card man."Turner appeared for work again on January 11, and according to the uncontradictedtestimony of Reddick, if Turner would have "had a card, [he] would have hired himright on."Turner has not been employed by Kaufman since January 10.As indicated above, the complaint alleged that all the Respondents had caused theCompany to discharge Turner, and to refuse to employ him,"for the reason thathe was not a member of any Respondent Locals in good standing,and for reasonsother than his failure to tender dues and initiation fees uniformily required by theRespondent Locals."As an alleged affirmative defense, the answer of all theRespondents affirmatively pleaded that Turner "has never tendered to RespondentLocals,Respondent individual,their agents or employees,themonies uniformlyrequired as initiation fees or dues to join or remain in Respondent Locals."It is the contention of the Respondents, by reason of the portion of the pleadingsjust quoted and because they were denied an opportunity at the hearing to provethat no tender of initiation fees or dues was ever made by Turner, that the GeneralCounsel and Turner are "without remedy" and that the complaint should be dis-missed.The contention is without merit. It is well established that a labororganization may validly cause an employer to discharge an employee, or to refusea prospective employee employment, because of nonmembership in the uniononlyif the dismissal or refusal is authorized by an applicable union-security agreement,valid under Section 8 (a) (3) of the Act, making membership in the labor organi-zation a condition of employment.Radio Officers'Union etc. v. N. L. R. B.,347 U. S. 17. The burden of justifying the discharge, or refusal to employ, pursuantto a lawful application of such a valid union-security agreement is upon theRespondents.Construction and General Laborers Union, Local 320, et al., 96NLRB 118, 119. None of the Respondents presented evidence of such an agreement,and none of them rely upon such an agreement to justify the discharge of Turner,or the refusal to further employ him. Indeed, it was specifically admitted at thehearing that no such union-security agreement existed. In that state of the record,the allegation of the complaint that Turner was discriminated against "for reasonsother than his failure to tender dues and initiation fees uniformly required by theRespondent Locals" is mere surplusage, and the pleaded affirmative defense is nodefense.Here the General Counsel has established by a preponderance of the evidencethat the Respondents caused the Company to deny Turner employment on Jan-uary 10, 1957, and thereafter, because he was not a member of Respondent Unionsin good standing and did not have "a card" therein.As a result, the Company,although not named as a Respondent, discriminated with respect to Turner's tenureof employment within the meaning of Section 8 (a) (3) of the Act. I find, there-fore, that Respondents, by causing the Company to engage in this discrimination,have themselves engaged in conduct violative of Section 8 (b) (2) of the Act. Ifurther conclude that by the foregoing conduct Respondents have restrained andcoerced employees in the exercise of the rights guaranteed by Section 7 of the Act,and have thereby violated Section 8 (b) (1) (A) thereof. -650DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents,set forth in section III, above,occurring in con-nection with the operations of the Company,described in section I, above, have aclose, intimate,and substantial relation to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDY.Having found that Respondents have engaged in unfair labor practices,I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent Unions caused the Company to discriminateagainst Turner with respect to his tenure of employment by the Company on andafter January 10, 1957, it is recommended that Respondent Unions make him wholefor any loss of pay suffered by him as a result of their unlawful conduct, bypayment to him of a sum of money equal to the amount he normally would haveearned as wages from January 10,1957, absent Respondents unfair labor practicesas heretofore found.Liability for back pay yshall terminate against RespondentUnions 5 days after the date upon which it causes notice to be served upon theCompany that it has no objection to the employment of Turner by the Company.In computing the amount of back pay,the customary formula of the Board setforth in F. W.Woolworth Company,90 NLRB 289,shall be followed.Upon the basis of the above findings of fact, and upon the entire record in the-case, I make the following:CONCLUSIONS OF LAW1.Local 1408,1408-A and 1597, International Longshoremen'sAssociation,Independent,are labor organizations within the meaning of Section 2 (5) of theAct, and Dave Kennedy is their agent.2.Kaufman Shipping Company is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.3.By causing Kaufman Shipping Company to discriminate against Limous Turnerin violation of Section 8 (a) (3) of the Act, the above-named locals,and DaveKennedy, their agent,have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(b) (2) of the Act.4.By coercing and restraining employees of Kaufman Shipping Company in theexercise of rights guaranteed by the Act,Respondent Unions, and Dave Kennedy,their agent,have engaged in and are engaging in unfair labor practices within themeaning of Section 8(b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 1408, 1408-A, AND 1597,INTERNATIONALLONGSHOREMEN'S ASSOCIATION,INDEPENDENTPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT in any manner cause or attempt to cause Kaufman ShippingCompany to discharge employees or refuse to hire prospective employees be-cause they are not members of the undersigned labor organizations, or anyof them, or have not obtained clearance,approval,or cards, from us, or eitherof us, or to discriminate against such employees or prospective employees inany other manner in regard to their hire or tenure of employment,or any termor condition of employment,except to the extent permitted by Section 8 (a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employees or pros-pective employees of Kaufman Shipping Company in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organization asa condition of employment,as authorized in Section 8 (a) (3) of the Act.WE, WILL notify Kaufman Shipping Company, in writing,copies of such notification to Limous Turner,that we have no objection to the LINDMART JEWELRY MFG. CO.651hiring and employment of Limous Turner and any other person by said Kauf-man Company, without prior or subsequent clearance, approval, or cardsfrom us or either of us.The undersigned labor organization will make Limous Turner whole for anyloss of pay he may have suffered as a result of the discrimination against him.LOCAL 1408,1408-A, AND 1597,INTERNATIONALLONGSHOREMEN'SASSOCIATION,INDEPENDENT,Labor Organization.:Dated-------------------By-------------------------------------------(Representative)(Title)-------------------------------------------(DAVE KENNEDY).Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be-altered, defaced, or covered by any other material.LindmartJewelry Mfg. Co.'andWatch &JewelryWorkersUnion Local147,RWDSU, AFL-CIOand Workers of TheLindmart Jewelry Company,PetitionersandProduction Work-ers Union Local48,U. I. U.Cases Nos. 2-RC-9149 and 2-RD-368.December 3,1957DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].Upon the entire record in this case, the Board finds:1.The employer is engaged in. commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.24.The following employees of the Employer constitute a unit:appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:1 As amended at the hearing.The Petitioners in Case No. 2-RD-368, employees of the Employer, assert that theUnion, the currently recognized bargaining representatives of the employees designated inthe petition, is no longer the bargaining representative as defined in the Act.The Union contends that its current contract is a bar to the petitions.However, that,contract,inaddition to permissible' union-seeurity provisions,includes a further provision119 NLRB No. 92.